      Case 2:21-cv-02113-JAR-TJJ Document 39 Filed 08/20/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


 JARED NALLY, ET AL.,

              Plaintiffs,                          CIVIL ACTION NO.: 21-2113-JAR

       v.

 TAMARAH PFEIFFER, ET AL.,

               Defendants.


                ORDER GRANTING JOINT MOTION TO STAY

      Pending before this Court is the Parties’ Joint Motion to Stay the above-

captioned action for 30 days, filed August 19, 2021 (Doc. 38). Upon consideration of

the motion, the papers submitted in support thereof, and finding good cause, the

Court hereby ORDERS that the Parties’ Joint Motion to Stay is GRANTED.

      All deadlines in this matter are hereby stayed. By September 20, 2021, the

Parties shall file a joint status report, advising the Court of the status of settlement

discussions and, if necessary, a joint proposal for a revised briefing schedule upon

expiration of the stay.

DATED this     20th day of August, 2021.


                                            /s/ Julie A. Robinson
                                            THE HONORABLE JULIE ROBINSON
                                            Chief United States District Judge
